OVERTON, J.
The only difference between this case and the case of' Alcibiades B. Fontenot v. Adrien B. Fontenot et al. (No. 26080) 101 South. 218,1 this day decided, is that, in the latter, the plaintiff therein was one of the defendants in the ease of Adrien B. Fontenot et al. v. Adam B. Fontenot et al. (No. 25664) 157 La. —-, 102 South. —, also decided this day, whereas the plaintiff in the present case was not a party to that suit. However, that difference is not important here, for the reason that the plaintiff herein relies on the same partition sale as was relied on by the plaintiff in the Alcibiades B. Fontenot Case, cited supra, and. as was observed in that case, it does not appear that the partition sale-was ever recorded in the conveyance records or filed for inscription therein, and hence the defendants herein had a right to ignore it in executing their judgment for rent in the case of Adrien B. Fontenot et al. v. Adam B. Fontenot et al., cited supra.
With the exception noted, for the reasons assigned in the case of Alcibiades B. Fontenot v. Adrien B. Fontenot et al., the judgment appealed from herein is amended by rejecting the damages allowed, and in all other respects it is affirmed, the defendants to pay the costs of appeal.

 Ante, p. 844.